DETAILED ACTION

Drawings
Figures 1-2d should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because they do not comply with: 
See 37 CFR 1.84(a)(1) Black and white drawings or its equivalent that secures solid black lines must be used, 
See 37 CFR 1.84(i) One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position. If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side. Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side,
See 37 CFR 1.84(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined, 
37 CFR 1.84(m) The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon (US 8697494 B2).
Claim 1, Jeon discloses an adhesive dispense nozzle (114, 115); and 
a pin member (116), the pin member comprising a down stand portion (rod 117) and a sheath portion (rod 117 extends into 114), and wherein the down stand portion is reciprocatable within the sheath portion (118; Col 8, lines 29-45).

Claim 2, Jeon discloses wherein the down stand portion is biased within the sheath portion by a resilient bias member (118; FIG 1A).

Claim 3, Jeon discloses wherein the resilient bias member is a spring member (118; FIG 1A).

Claims 4-6, Jeon discloses wherein the pin member (116) is mountably arranged adjacent to the adhesive dispense nozzle (114, 115; Col 8, lines 30-38).

Claims 11-14, Jeon discloses a housing (112; FIG 1A), wherein the adhesive dispense nozzle (114, 115) and the pin member (116) are mounted to the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claims 1-4 above.
Claims 7-10, Jeon discloses the claimed invention except for the pin member maximum extent with respect to the adhesive dispense nozzle is in a range of 0.3 mm to 10 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the pin in order to provide the proper position for the nozzle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04 IV

Claim 15, Jeon discloses a housing (112; FIG 1A), wherein the adhesive dispense nozzle (114, 115) and the pin member (116) are mounted to the housing.

Claim 16 Jeon discloses wherein the housing (112) comprises a pump mechanism (FIG 1A shows a pump present in 112 exerting pressure on Is and F) configured and arranged to pump adhesive material to the adhesive dispense nozzle (114, 115).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 16 above, and further in view of Fugere (US 6299078).
Claim 17, Jeon substantially discloses the apparatus as claimed above but is silent on wherein the pump mechanism is an Archimedes screw.
Fugere teaches wherein the pump mechanism is an Archimedes screw (Col 1, lines 13-42; Col 3, lines 59 – Col 4, lines 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Joen with screw as taught by Fugere in order to provide a pump system that provides a continuous feed of material without the likelihood of material pooling between screw and inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754